Title: To George Washington from Lafayette, 4 May 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris May the 4th 1788

I Have Been Requested to Present to You M. de Saint fris a Captain in the french Regiment of dragoons who is Going as a traveller through the United States, and of Course wishes to Pay His Respects to General Washington. He Has Been Particularly Recommended to me, and as I don’t know When this introductory letter will Reach you and I am sure it will not Arrive Before My dispatches of a later date I shall only Present You with the Affectionate Respects of Your filial friend

lafayette

